Exhibit 10.1

Accentia Biopharmaceuticals Commences Fast-Tracked Phase 3 Clinical Trial of
SinuNase

for the Treatment of Chronic Sinusitis

First Phase 3 Trial for Chronic Sinusits, a Disease Affecting 31 Million U.S.
Patients for Which

There is no Approved Pharmaceutical Available

TAMPA, Fla.—November 6, 2006—Accentia Biopharmaceuticals (NASDAQ: ABPI) will
begin enrolling patients for its Phase 3 study of SinuNase™ in November and will
include patients with severe chronic sinusitis refractory to sinus surgery. The
Company believes that SinuNase, which has been Fast Tracked by the Food and Drug
Administration (FDA), is the first product candidate to be in a Phase 3 trial
for chronic sinusitis. Despite the fact that there are 31 million affected U.S.
patients, and that chronic sinusitis is by far the most common chronic
respiratory disease with a market twice the size of asthma, there is currently
no approved prescription pharmaceutical for chronic sinusitis.

More than 50 investigative sites have been identified. Over the last several
months, the sites have screened for candidates who likely meet the inclusion
criteria from their active patient files. A typical site estimates that it has
about 200 chronic sinusitis patients refractory to surgery. The trial will be a
16-week, double-blinded comparison with 300 patients randomized between SinuNase
(intranasal lavage of 0.01% amphotericin B) and placebo, with the primary
endpoint being the resolution of the key cardinal symptoms of chronic sinusitis.
Secondary endpoints include endoscopy scores and sinus mucosal thickening on CT
scan.

More details about the SinuNase clinical trials will be presented by
Dr. Frank E. O’Donnell Jr., Chairman and Chief Executive Officer, at the Rodman
and Renshaw 8th Annual Healthcare Conference on November 6, 2006, at 12:40 pm.
The presentation will be simultaneously webcast, and then archived for 90 days.
To access a live audio webcast or the subsequent archived recording, log on to
http://www.wsw.com/webcast/rrshq10/abpi.

About Accentia Biopharmaceuticals, Inc.

Accentia Biopharmaceuticals, Inc. is a biopharmaceutical company focused on the
development of late-stage “disruptive” clinical products. Accentia has a
portfolio of currently marketed respiratory products and a pipeline of products
in clinical development. The company’s lead respiratory product candidate is
SinuNase™, which is under clinical development to treat chronic sinusitis
(rhinosinusitis). SinuNase is a novel application and formulation of a known
anti-fungal exclusively licensed from the Mayo Foundation for Medical Education
and Research. The product has been Fast Tracked by the FDA and we will commence
Phase III trials soon. The Company’s other lead product is BiovaxID™, a
patient-specific anti-cancer vaccine for the treatment of follicular
non-Hodgkin’s lymphoma. BiovaxID, which is being developed by Accentia’s
subsidiary Biovest International, Inc.,(OTCBB:BVTI) is currently in a
Fast-Tracked Phase III clinical trial. Additionally, the Company has a family of
respiratory specialty pharmaceutical products, including MDTurbo™, an FDA
approved, commercially available product that transforms over 90% of dispensed
metered-dose inhalers into a breath-activated, dose-counting inhaler. For
further information, please visit www.accentia.net.



--------------------------------------------------------------------------------

Forward-Looking Statements

Statements in this release that are not strictly historical in nature constitute
“forward-looking statements.” Such statements include, but are not limited to,
statements about SinuNase™, BiovaxID™, AutovaxID™ and any other statements
relating to products, product candidates, product development programs the FDA
or clinical trial process including the commencement, process or completion of
clinical trials or the regulatory process. Such statements may include, without
limitation, statements with respect to the Company’s plans, objectives,
expectations and intentions and other statements identified by words such as
“may,” “could,” “would,” “should,” “believes,” “expects,” “anticipates,”
“estimates,” “intends,” “plans” or similar expressions. Such forward-looking
statements involve known and unknown risks, uncertainties, and other factors
that may cause the actual results of Accentia to be materially different from
historical results or from any results expressed or implied by such
forward-looking statements. These factors include, but are not limited to, risks
and uncertainties related to the progress, timing, cost, and results of clinical
trials and product development programs; difficulties or delays in obtaining
regulatory approval for product candidates; competition from other
pharmaceutical or biotechnology companies; and the additional risks discussed in
filings with the Securities and Exchange Commission. All forward-looking
statements are qualified in their entirety by this cautionary statement, and
Accentia undertakes no obligation to revise or update this news release to
reflect events or circumstances after the date hereof.

SOURCE: Accentia Biopharmaceuticals, Inc.

Contacts:

Accentia Biopharmaceuticals, Inc., Tampa, FL

Sherran Brewer, 1-866-481-9020

sbrewer@accentia.net

or

The Investor Relations Group, New York

Investors:

Adam Holdsworth/Kevin Murphy

212-825-3210

aholdsworth@investorrelationsgroup.com

kmurphy@investorrelationsgroup.com

or

Media:

Lynn Granito

212-825-3210

lgranito@investorrelationsgroup.com